Case: 19-10239   Date Filed: 08/26/2020   Page: 1 of 24




                                                                [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 19-10239
                         ________________________

                   D.C. Docket No. 1:13-cv-00434-KD-N



WM MOBILE BAY ENVIRONMENTAL CENTER, INC.,


                                   Plaintiff - Counter Defendant - Appellant,

versus

THE CITY OF MOBILE SOLID WASTE AUTHORITY,


                                   Defendant - Counter Claimant - Appellee.

                         ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (August 26, 2020)

Before WILSON, JILL PRYOR, and LAGOA, Circuit Judges.

LAGOA, Circuit Judge:
              Case: 19-10239    Date Filed: 08/26/2020   Page: 2 of 24



      This diversity case requires us to determine whether Alabama law permits a

judgment creditor to execute on certain real property owned by an Alabama solid

waste disposal authority. Appellant WM Mobile Bay Environmental Center, Inc.

(“WM Mobile”), seeks to partially satisfy its multi-million-dollar judgment against

Appellee the City of Mobile Solid Waste Authority (the “Authority”) by executing

on real property owned by the Authority that WM Mobile claims has never been

used for waste disposal purposes. The parties dispute whether such property is

exempt from execution under section 6-10-10 of the Alabama Code or, alternatively,

Alabama common law. However, Alabama law is not clear on how we should treat

property owned by a solid waste disposal authority, with case law supporting each

party’s arguments.

      The issues in this appeal are based solely on Alabama statutory and common

law. Principles of comity and federalism instruct us that “[b]ecause the only

authoritative voice on Alabama law is the Alabama Supreme Court, it is axiomatic

that that court is the best one to decide issues of Alabama law.” Blue Cross & Blue

Shield of Ala., Inc. v. Nielsen, 116 F.3d 1406, 1413 (11th Cir. 1997). We therefore

respectfully certify the issues of Alabama law discussed below to the highest court

of that state, and if the Alabama Supreme Court accepts our request, its

determination will be dispositive.

I.    FACTUAL AND PROCEDURAL BACKGROUND


                                         2
                Case: 19-10239      Date Filed: 08/26/2020      Page: 3 of 24



         WM Mobile brought this action in federal court against the Authority, alleging

that the Authority breached various provisions of a contract between WM Mobile

and the Authority for the operation of a landfill (the “Landfill”) owned by the

Authority. After a jury trial, WM Mobile obtained a judgment against the Authority

totaling $6,034,045.50. This Court affirmed that judgment in WM Mobile Bay

Environmental Center, Inc. v. City of Mobile Solid Waste Authority, 672 F. App’x

931 (11th Cir. 2016).

         To partially satisfy its judgment,1 WM Mobile applied to the district court for

a writ of execution against a 104-acre parcel of land (the “West Tract”) owned by

the Authority that sits adjacent to the Landfill. The Authority purchased the West

Tract in 1994 and it “has been held by the [Authority] for expansion of the Chastang

Landfill if needed. The expansion has been discussed but has not been needed to

date.”

         The Authority moved to quash WM Mobile’s request for a writ of execution,

asserting, among other things, that Alabama law prohibits execution on the West

Tract because that land is owned by the Authority for public use. The Authority

emphasized its role as a public corporation, its purpose and limited rights under the




         1
         At the time it moved for the writ of execution, WM Mobile claimed $5,308,640.23
outstanding on its judgment, having recovered about $725,000 by withholding royalty payments
otherwise due to the Authority under their contract. The Authority disputes the amount withheld
by WM Mobile and claims that WM Mobile has underreported its revenue.
                                              3
              Case: 19-10239     Date Filed: 08/26/2020    Page: 4 of 24



statutes authorizing its creation, and its relationship with the City of Mobile (the

“City”). The Authority argued that its property is held for public use and should be

considered, for debt collection purposes, that of the City. Thus, the Authority

argued, the West Tract was exempt from execution under Alabama common law and

section 6-10-10 of the Alabama Code, which prohibits execution on property

“belonging to the several counties or municipal corporations in this state and used

for county or municipal purposes.”

      The district court agreed with the Authority and granted its motion to quash.

After first rejecting the Authority’s other arguments, the district court found that the

West Tract “belongs” to the City and is used for municipal purposes, as required by

section 6-10-10.    The district court relied on the “longstanding principle [in

Alabama] that public property is exempt” and discussed cases describing the role of,

and certain protections afforded to, certain public corporations. The district court

found that these principles are codified in section 6-10-10 and held that the West

Tract is protected from execution under that provision. This appeal ensued.

II.   ANALYSIS

      On appeal, WM Mobile argues that the district court erred by finding that the

West Tract was exempt from execution because Alabama’s statutory and common

law exemptions apply only to property owned by counties or municipalities, not

public corporations. The Authority counters that, because of the close connection


                                           4
               Case: 19-10239      Date Filed: 08/26/2020    Page: 5 of 24



between the Authority and the City and the statutory purpose of the Authority, the

West Tract should be deemed to be owned by the City for purposes of § 6-10-10.

The Authority further argues that, regardless of whether the West Tract is owned by

the City, the common law exemption protects the West Tract from execution because

it is used for a public purpose.

      The parties also dispute whether the West Tract is used for public purposes.

WM Mobile argues that neither section 6-10-10 nor the common law exemption to

execution applies because the Authority, which has owned the West Tract since

1994, is simply holding the West Tract for possible expansion of the Landfill. The

Authority, in turn, argues that it is statutorily restricted to holding the West Tract for

future public purposes and that temporary non-use is insufficient to negate the

statutory and common law exemptions.

      1. The statutory relationship between the Authority and the City

      Both parties rely on the role of the Authority and its relationship to the City,

which we summarize below, to support their respective arguments. The Authority

is a public corporation created by the City and authorized by Chapter 89A of the

Alabama Code. The Alabama Legislature, through Chapter 89A, declared the “need

for planning, research, development, and innovation in the design, management, and

operation of facilities for solid waste management” and concluded with the need for

the creation of “authorities which will have the power to issue and sell bonds and


                                            5
              Case: 19-10239     Date Filed: 08/26/2020    Page: 6 of 24



notes . . . to acquire and construct such facilities.” Ala. Code § 11-89A-1. These

authorities are organized as public corporations. Id. §§ 11-89A-3, 11-89A-4(d).

      To incorporate a solid waste disposal authority, at least three qualified electors

of a county or municipality must file an application with the governing body of their

county or municipality. Id. § 11-89A-3. The governing body of the county or

municipality must then review the electors’ application and adopt a resolution either

denying the application or declaring the need for the requested authority and

authorizing the electors to file incorporation documents for the authority. Id. Once

incorporated, the authority can acquire facilities for waste disposal and enter into

contracts to accomplish its statutory purpose. See id. § 11-89A-8(a)(5), (12). It can

also “borrow money,” “assume obligations secured by a lien” on its facilities, and

“sue and be sued in its own name.” See id. § 11-89A-8(a)(2), (6), (11).

      The Authority’s ability to borrow money and issue bonds is significant. The

Alabama constitution prohibits the legislature from authorizing “any county, city,

town, or other subdivision of this state to lend its credit, or to grant public money or

thing of value in aid of, or to any individual, association, or corporation whatsoever,

. . . by issuing bonds or otherwise.” Ala. Const. art. IV, § 94(a). Statutorily

authorized public corporations, however, are not subject to this constitutional

restriction because they are “[s]eparate, independent public corporations[,] . . . not

subdivisions of the State within the meaning of Section 94 of the [Alabama]


                                           6
               Case: 19-10239    Date Filed: 08/26/2020   Page: 7 of 24



Constitution.” Knight v. W. Ala. Envtl. Improvement Auth., 246 So. 2d 903, 907

(Ala. 1971). As recognized by the Alabama Supreme Court:

      Public corporations were initially authorized by the Legislature as a
      means for municipalities to finance improvements to their utilities
      infrastructure without running afoul of constitutional and statutory debt
      limitations, as well as to shield municipalities from the large financial
      obligations that often accompany such utilities projects.
Water Works & Sewer Bd. of Talladega v. Consol. Publ’g, Inc., 892 So. 2d 859, 861

(Ala. 2004).

      Nonetheless, a public corporation is not completely separate from the county

or municipality that authorizes it, and, in some ways, the role played by the local

government is analogous to a shareholder of a public corporation. For example, the

City is the Authority’s “determining municipality” because it authorized the creation

of the Authority. See Ala. Code §§ 11-89A-2(9), 11-89A-3. The Authority’s board

of directors is elected by the City’s governing body, and the City must approve any

amendments to the Authority’s articles of incorporation. See id. §§ 11-89A-5, 11-

89A-6. In the event the Authority is dissolved, title to its property will vest in the

City. See id. § 11-89A-21. Moreover, any net earnings generated by the Authority,

if any, are paid over to the City because the Authority must operate as a nonprofit

corporation. See id. § 11-89A-19. Additionally, by statute, the Authority shares

certain characteristics with the City. For example, the Authority has the power of

eminent domain, see id. § 11-89A-14, its directors can be removed only via the same


                                          7
              Case: 19-10239     Date Filed: 08/26/2020    Page: 8 of 24



impeachment process used to remove municipal officials, see id. § 11-89A-6(d), and

the Authority is required to include “City of Mobile” in its corporate name, see id. §

11-89A-4(b)(4).

      2. Statutory exemption from execution

      In light of the statutory relationship between the Authority and the City, we

first consider section 6-10-10’s exemption from execution.

             a. Section 6-10-10 of the Alabama Code

      Alabama law permits a judgment creditor to obtain a writ of execution against

“the lands and goods of the party against whom such judgment is entered.” Ala.

Code § 6-9-1; see also id. §§ 6-9-20 to -27 (establishing the process for issuance of

writs). Generally, judgment creditors may execute against “real property to which

the defendant has a legal title . . . or in which he has a vested legal interest in

possession, reversion, or remainder, whether he has the entire estate or is entitled to

it in common with others.” Id. § 6-9-40(1). Under section 6-10-10, however, “[a]ll

property, real or personal, belonging to the several counties or municipal

corporations in this state and used for county or municipal purposes shall be exempt

from levy and sale under any process or judgment whatsoever.”

      To claim an exemption under section 6-10-10, a judgment debtor must

therefore show that the property subject to execution “belong[s] to” a county or

municipality and is “used for county or municipal purposes.” The parties agree that


                                          8
                Case: 19-10239        Date Filed: 08/26/2020        Page: 9 of 24



the Authority owns the West Tract and that the Authority is a public corporation—

not a municipal corporation—separate from the City. The issues then are whether

the West Tract belongs to the City, even though it is owned by the Authority, and

whether the West Tract is being used for county or municipal purposes.

               b. Does the West Tract belong to the City?

       Alabama’s statutes do not define the phrase “belonging to” as used in section

6-10-10. Under Alabama law, 2 courts must first look to the language of the statute.

Lane v. State, 66 So. 3d 824, 827–28 (Ala. 2010). If the statutory language is

unambiguous based on its plain and ordinary meaning, courts may not engage in

judicial construction. Id. at 828. But when Alabama courts must construe a statute,

the text of the statute must be given its ordinary and commonly understood meaning.

Id. Applying these rules of statutory interpretation, the phrase “belonging to” refers

to ownership of property. See Belong, Black’s Law Dictionary (11th ed. 2019) (“To




       2
         In this diversity case involving Alabama substantive law, we must decide the scope of
section 6-10-10 “the way it appears the state’s highest court would.” Ernie Haire Ford, Inc. v.
Ford Motor Co., 260 F.3d 1285, 1290 (11th Cir. 2001) (quoting Royal Ins. Co. of Am. v. Whitaker
Contracting Corp., 242 F.3d 1035, 1040 (11th Cir. 2001)). We therefore employ Alabama’s rules
on statutory interpretation. See Belanger v. Salvation Army, 556 F.3d 1153, 1155–57 (11th Cir.
2009) (applying Florida’s statutory interpretation rules when construing a Florida statute);
Birnholz v. 44 Wall St. Fund, Inc., 880 F.2d 335, 338–41 (11th Cir. 1989) (same). Nonetheless,
the Alabama interpretation principles used in this case are consistent with our framework for
construing statutes. See, e.g., In re BFW Liquidation, LLC, 899 F.3d 1178, 1187–88 (11th Cir.
2018) (noting that we must start with the “language of the statute itself” and, if the language has a
plain and unambiguous meaning, “the inquiry is over”).
                                                 9
              Case: 19-10239     Date Filed: 08/26/2020    Page: 10 of 24



be the property of a person or thing.”). Thus, the plain language of the statute limits

the phrase “belongs to” to the legal ownership of the West Tract.

      As pointed out by WM Mobile, Alabama case law provides ample support for

the proposition that public corporations and their property are separate from the

municipalities or counties that created them. See, e.g., Water Works & Sewer Bd. of

Selma v. Randolph, 833 So. 2d 604, 607–08 (Ala. 2002) (finding that public funds

distributed by a water works board—a type of public corporation—were not “funds

belonging to the state, county or municipality” and, therefore, the board was not

subject to Alabama’s Sunshine Law); George A. Fuller Co. v. Vulcan Materials Co.,

Se. Div., 301 So. 2d 74, 76 (Ala. 1974) (finding that, while public corporations may

enjoy certain immunities from taxation, they are separate from the political

subdivision that established them and, therefore, Alabama’s public bonding statute

was inapplicable); Knight, 246 So. 2d at 906–07 (holding that public corporations

are not subject to Alabama’s constitutional restriction on local government

borrowing because they are “[s]eparate, independent public corporations[,] . . . not

subdivisions of the State within the meaning of Section 94 of the Constitution”); In

re Opinion of the Justices, 49 So. 2d 175, 180 (Ala. 1950) (“It is well established by

the decisions of this court that a public corporation is a separate entity from the state

and from any local political subdivision, including a city or county, within which it

is organized.”). This case law underscores the conclusion that the statute’s plain


                                           10
             Case: 19-10239     Date Filed: 08/26/2020   Page: 11 of 24



language would prevent the Authority from taking advantage of section 6-10-10’s

exemption from execution.

      As pointed out by the Authority, however, there is a separate line of Alabama

cases that has treated public corporations and their property as if the public

corporations were part of the relevant municipality or county. See, e.g., Water Works

& Sewer Bd. of Talladega, 892 So. 2d at 861–63 (finding that a water works board

“perform[ed] a municipal function” and, therefore, its writings were “public

writings” subject to disclosure under Alabama’s Open Records Act); In re Opinion

of the Justices, 179 So. 535, 536 (Ala. 1938) (concluding that housing authorities

are exempt from ad valorem taxation because the authorities are administrative

agencies of the municipalities and their “property is therefore for certain purposes

that of a municipal corporation”). In this context, the Authority’s statutory purpose

of providing solid waste disposal for the City, its structural relationship with the

City, and its similarities with certain aspects of state subdivisions become relevant.

See supra Part II.1.

      The Alabama Supreme Court addressed a related issue in a pair of decisions

involving a judgment creditor’s attempt to collect a judgment entered against some

municipal housing authorities: Hamrick Construction Corp. v. Rainsville Housing

Authority (Hamrick I), 447 So. 2d 1295 (Ala. 1984), and Rainsville Housing

Authority v. Hamrick Construction Corp. (Hamrick II), 456 So. 2d 38 (Ala. 1984).


                                         11
              Case: 19-10239    Date Filed: 08/26/2020    Page: 12 of 24



Like the Authority, municipal housing authorities are public corporations. See Ala.

Code § 24-1-22(1). Municipal housing authorities, however, are organized pursuant

to § 24-1-23 of the Alabama Code, and, as discussed below, the statutory language

relating to municipal housing authorities materially differs from the statutory

language relating to solid waste authorities.

        In Hamrick I, the Alabama Supreme Court affirmed a trial court order

quashing, pursuant to section 24-1-40 of the Alabama Code, writs of garnishment

issued against the municipal housing authorities’ funds. 447 So. 2d at 1296–97,

1300.    Section 24-1-40 provides, in relevant part, that a municipal housing

authority’s property “shall be exempt from levy and sale by virtue of an execution,

or other process, to the same extent as now enjoyed by the properties of towns, cities,

and counties of Alabama.” The Alabama Supreme Court therefore looked to section

6-10-10 to determine the extent of the exemption enjoyed by the housing authorities.

See Hamrick I, 447 So. 2d at 1296–97. In seeking to avoid application of the

exemption, the judgment creditor argued that the municipal housing authorities’

property was not being used for public purposes but instead was being used for

private housing. Id. at 1297. In addressing this argument, the Alabama Supreme

Court noted the statutory limits placed on the municipal housing authorities’ use of

their property and explained that, in a previous case involving a county housing

authority, “the parties and the Court took for granted that the defendant’s ‘property


                                          12
             Case: 19-10239     Date Filed: 08/26/2020    Page: 13 of 24



for certain purposes is that of a municipal (county) corporation,’ and did not question

the applicability of the parallel exemption of county housing authority property.” Id.

(quoting Rayborn v. Hous. Auth. of Washington Cnty., 164 So. 2d 494, 495 (Ala.

1964)).   The Alabama Supreme Court therefore concluded that the municipal

housing authorities’ property was devoted to “public use” and was protected under

section 24-1-40. See id.

      In Hamrick II, the Alabama Supreme Court subsequently was presented with

the question of whether the officers of the municipal housing authorities could be

subject to a writ of mandamus directing payment of the judgment. 456 So. 2d at 39.

Under Alabama law, “mandamus may lie against municipal officials to compel

payment of a judgment against the city,” but the housing authorities argued that they

were not “a municipal corporation nor an arm or a subdivision thereof” and that,

therefore, their officers could not be subject to mandamus. Id. at 38–39. The

Alabama Supreme Court found that fact to be non-dispositive, noting that the

legislative act authorizing municipal housing authorities declared that such an

authority constitutes “a public body and a body corporate and politic exercising

public powers,” id. at 39 (quoting Ala. Code § 24-1-27(a)), and—again—that a

housing authority’s “property for certain purposes is that of a municipal (county)

corporation,” id. (quoting Rayborn, 164 So. 2d at 495). Thus, the officers of the




                                          13
             Case: 19-10239     Date Filed: 08/26/2020   Page: 14 of 24



municipal housing authorities were deemed public officials subject to mandamus.

See id.

      Although the Hamrick cases set forth a clear rule relating to municipal housing

authorities—their property is exempt from execution, but their officers are subject

to mandamus—those cases are not dispositive of the case before us. The Alabama

Code does not expressly provide solid waste disposal authorities protection from

execution—as it does for municipal housing authorities through section 24-1-40.

Indeed, Hamrick I discussed section 6-10-10 not because property owned by

municipal housing authorities inherently “belongs to” the relevant municipality, but

because section 24-1-40 expressly incorporates section 6-10-10’s requirements in

order to determine the scope of section 24-1-40’s statutory exemption from

execution. See 447 So. 2d at 1296–97. Similarly, in Hamrick II, the court relied on

the legislative declaration that a municipal housing authority “shall constitute a

public body and a body corporate and politic exercising public powers” to find that

municipal housing authority officials should be treated as public officials for

mandamus purposes. See 456 So. 2d at 39 (quoting Ala. Code § 24-1-27(a)). No

such legislative declaration or broad grant of powers exists for solid waste disposal

authorities. See Ala. Code 11-89A-8. The statutory differences between municipal

housing authorities and solid waste disposal authorities therefore suggest that we

should not apply the reasoning in the Hamrick cases here. See State v. Dean, 940


                                         14
              Case: 19-10239     Date Filed: 08/26/2020    Page: 15 of 24



So. 2d 1077, 1080 (Ala. Crim. App. 2006) (explaining that the legislature knows

how to effectuate its intent through legislation and courts should not interpret statutes

to compensate for perceived omissions); see also 84 Lumber Co. v. City of

Northport, 250 So. 3d 567, 575 (Ala. Civ. App. 2017) (“[I]f no exceptions to the

positive terms of a general statute are made, the conclusive presumption is that the

legislature intended none, and the duty of the court is to interpret law not make law

by engrafting exceptions upon statutes.” (quoting City of Birmingham v. Weston, 172

So. 643, 646 (Ala. 1937))).

      Still, in both Hamrick I and Hamrick II, the Alabama Supreme Court noted

that a public corporation’s property may be “for certain purposes . . . that of a

municipal (county) corporation.” Hamrick I, 447 So. 2d at 1297; accord Hamrick

II, 456 So. 2d at 39. That statement is consistent with Water Works & Sewer Board

of Talladega and In re Opinion of Justices (1938), but appears to be in tension with

the rules articulated in Water Works & Sewer Bd. of Selma, George A. Fuller Co.,

and In re Opinion of Justices (1950). Additionally, we have not been able to discern

from the former group of cases the factors that a trial court should consider when

determining the “certain purposes” for which a public corporation’s property is

deemed “that of a municipal (county) corporation.”

             c. Is the West Tract “used for . . . municipal purposes”?




                                           15
             Case: 19-10239     Date Filed: 08/26/2020   Page: 16 of 24



      Even if section 6-10-10 applies to property owned by solid waste disposal

authorities, we are faced with another unsettled question of Alabama law: whether

an authority’s property is “used for county or municipal purposes” when it lays

unused for many years but its use is statutorily restricted. See Ala. Code § 6-10-10.

      Pursuant to section 6-10-10, if property owned by a city or municipality is not

used for public purposes, it may be seized and sold. See Hamrick I, 447 So. 2d at

1297 (“This Court has applied this statute and held that City property not used for

public purposes may be seized and sold.”). In Russell & Johnson v. Town of

Oneonta, 73 So. 986 (Ala. 1917), the Alabama Supreme Court noted that municipal

property does not lose its public purpose merely because “for some short period the

city did not have occasion to use all thereof, or that there was a temporary use of

same for private purposes.” Id. at 987. However, where property is owned by a

municipality but there is no evidence supporting its purported use for municipal or

county purposes, the property cannot be considered used for county or municipal

purposes. Murphree v. City of Mobile, 16 So. 544, 544–45 (Ala. 1894). In

Murphree, the Alabama Supreme Court found that a piece of land owned by a city

was not exempt under the predecessor to section 6-10-10 because the city never

designated the land for its purported purpose—a public burial ground—and, despite

owning the property for over twenty-five years, no body had been buried there nor

was the property recognized as a burial ground. Id. In making its decision, the


                                         16
              Case: 19-10239     Date Filed: 08/26/2020    Page: 17 of 24



Alabama Supreme Court found it unnecessary to consider conflicting testimony

regarding the suitability of the property for burial purposes or how long it would

take for the city to need to expand its current cemetery. See id. at 545. “The question

is whether, under the statute, the property was exempt at the time of the levy of the

execution.” Id.

      Here, the Authority purchased the West Tract in 1994, and states that the

property is held “for expansion of the [Landfill] if needed. The expansion has been

discussed, but has not been needed to date.” Thus, like the property at issue in

Murphree and unlike the property at issue in Russell & Johnson, the West Tract is

not undergoing a temporary period of non-use, but instead has been sitting unused

for over twenty-five years. However, unlike a county or a municipality, which can

assign various uses to the property it owns, the Authority exists and operates for a

specific statutory purpose, and the Authority’s ability to acquire, use, and dispose of

real property is restricted by that statutory purpose and grant of authority. See, e.g.,

Ala. Code §§ 11-89A-1, 11-89A-8(a)(5), (8), (12).

      This issue brings us back to Hamrick I, where the Alabama Supreme Court

considered whether property owned by municipal housing authorities was used for

a municipal purpose. See 447 So. 2d at 1296–98. Focusing on the statutory language

authorizing municipal housing authorities, the Alabama Supreme Court concluded

that “[t]he whole tenor of the Housing Authorities Law thus indicates a legislative


                                          17
             Case: 19-10239     Date Filed: 08/26/2020   Page: 18 of 24



finding that the use of property for the purposes set out in that Law is public use.”

Id. at 1297. Because there was no dispute that the authorities “use[d] any of their

property in a manner other than as allowed by statute,” the court found that “public

housing projects are a ‘public use’ within the meaning of the municipal exemption”

for housing authority property. Id.

      Hamrick I thus seems to suggest that the West Tract is used for a public

purpose because the Authority is statutorily restricted from doing anything with the

property other than hold it for future use in connection with the Authority’s solid

waste disposal operations. We are concerned, however, that applying Hamrick I in

this context may extend its rule beyond where Alabama law would otherwise go.

First, the properties at issue in Hamrick I were being used, not lying fallow for a

significant period of time like the West Tract and the property at issue in Murphree.

Although Murphree could be distinguished because it dealt with a municipality, not

a public corporation, the statutory scheme governing housing authorities differs in

significant ways from the statutory scheme applicable to solid waste authorities, and,

therefore, it may be inappropriate to apply Hamrick I to public corporations other

than housing authorities. For example, applying Hamrick I to all public corporations

could neuter section 6-10-10’s “use” requirement and reduce consideration under

that statute to solely its “belonging to” requirement. Simply put, we have not




                                         18
             Case: 19-10239      Date Filed: 08/26/2020    Page: 19 of 24



discerned controlling Alabama legal authority on how to apply section 6-10-10’s

“use” requirement to solid waste disposal authorities.

      3. Common law exemption from execution

      In its order, the district court noted that section 6-10-10 is the codification of

the “longstanding principle” in Alabama law that property used for public purposes

is exempt from execution and garnishment. As noted in our discussion above,

section 6-10-10 applies only to property belonging to municipalities or counties that

is used for public purposes. On appeal, the parties disagree about whether Alabama

common law provides an additional exemption for the public use of property and, if

so, whether that exemption applies to property owned by individuals or entities other

than municipalities or counties. As discussed below, it appears that Alabama courts

have not directly applied a common law public use exemption for more than a

century and only as it applied to property owned by railroad companies.

      To establish a common law public use exemption applicable to property

owned by private corporations, the Authority relies on the following excerpt from

Gardner v. Mobile & N.W.R. Co., 15 So. 271 (Ala. 1894):

      As a general rule, the property of all private corporations is as subject
      to legal process for the satisfaction of debts as is the property of natural
      persons. An exception obtains, however, when the corporation is
      created to serve public purposes, charged with public duties, and is in
      the exercise of its franchise and in the performance of its duties. Then,
      on considerations of public policy, without regard to the nature or
      quality of the estate or interest of the corporation, according to the
      weight of authority, such property as is necessary to enable it to
                                          19
              Case: 19-10239      Date Filed: 08/26/2020    Page: 20 of 24



      discharge its duties to the public and effectuate the objects of its
      incorporation is not subject to execution at law. The only remedy of a
      judgment creditor is to obtain the appointment of a receiver, and the
      sequestration of its income or earnings.

Id. at 273–74. Gardner, however, seems to reflect a line of Alabama cases that have

not been extended beyond the context of railroad rights of way. See, e.g., Tucker v.

Mobile Infirmary Ass’n, 68 So. 4, 17 (Ala. 1915) (Mayfield, J., dissenting) (“Though

a judgment is rendered against a railway company, yet its franchise or other property

necessary to the operation of its road cannot be sold under execution, because that

would interfere with the public good.” (quoting Fordyce & McKee v. Woman’s

Christian Nat’l Library Ass’n, 96 S.W. 155, 161 (Ark. 1906)); City of Decatur v. S.

Ry. Co., 62 So. 855, 857 (Ala. 1913) (“[W]hat has been said on the subject of

[judicial] sales of a part of a railroad right of way clearly indicates that it has always

been the opinion, if not the decision, of this court that such sales were unwarranted

and against public policy.”).

      Moreover, it is unclear whether the common law rule articulated in Gardner

and related cases maintains vitality or whether it has been legislatively abrogated by

the comprehensive statutory scheme in chapter 10 of title 6 of the Alabama Code,

which contains the exemptions to levy and garnishment enacted by the Alabama

legislature. This is particularly important in light of Alabama law’s prohibition on

“engraft[ing] exceptions, which are not found in the statutes.” Elliott v. Navistar,

Inc., 65 So. 3d 379, 384 (Ala. 2010) (quoting Barclay v. Smith, 66 Ala. 230, 232

                                           20
             Case: 19-10239     Date Filed: 08/26/2020    Page: 21 of 24



(1880)). And while Alabama law requires courts to give a liberal construction to

exemption statutes, see Russell & Johnson, 73 So. at 986, it does not permit courts

to “give the statutes a liberality of construction far beyond their letter and spirit,”

Griffin v. Ayers, 165 So. 593, 596 (Ala. 1936). See also Phillips v. Phillips, 44 So.

391, 392 (Ala. 1907) (noting that courts may not give exemption statutes a liberal

construction that would be “inconsistent with the manifest intention of the

lawmakers”). Accordingly, we are left without clear direction on both the scope of

the rule in Gardner and its continued viability.

      This Court may in few and restricted circumstances develop the judicially

created federal common law, see City of Milwaukee v. Illinois, 451 U.S. 304, 312–

14 (1981), but a judicial decision that expands, eliminates, or does something in

between regarding Alabama’s common law public use exemption, as reflected in

Gardner, is ultimately the prerogative of the Alabama Supreme Court. We owe

deference to the Alabama Supreme Court on this issue because only it decides how

to definitively construe its prior precedent. Compare Smith v. United Constr.

Workers, Dist. 50, 122 So. 2d 153, 154 (Ala. 1960) (“We are compelled to follow

the common law on any subject when the same has not been changed by the

legislative branch of our government.”), with Swartz v. U.S. Steel Corp., 304 So. 2d

881, 885–86 (Ala. 1974) (“We therefore conclude that continuing adherence to the

doctrine announced in Smith, supra, is not today required or desirable under stare


                                          21
             Case: 19-10239     Date Filed: 08/26/2020   Page: 22 of 24



decisis, nor do we feel that we should longer await legislative action to bring our

common law into harmony with the realities of today.”). Moreover, Alabama courts

occupy the best position to determine the relationship between Alabama’s common

law rules and its statutes, such as section 6-10-10. See Ivey v. Wiggins, 159 So. 2d

618, 620 (Ala. 1964) (“Legislative enactments in modification of the common law

should be clear and such as to prevent reasonable doubt as to the legislative intent

and of the limits of such change.”).

      4. Certification of these issues to the Alabama Supreme Court is
         appropriate
      Although the facts of this case involve a single judgment creditor, the legal

principles involved may have broad effects on the citizens of Alabama, their public

corporations, and the companies that do business with them. Neither party disputes

that public corporations perform important functions for the people of Alabama.

Permitting execution against the property of these public corporations may interfere

with those functions. Conversely, insulating property owned by public corporations

from collection efforts might lead to a decrease in those choosing to contract with

Alabama’s public corporations and to higher amounts charged by those who

continue to do so. Or, these risks may already have been anticipated and addressed

in existing contracts. In any event, the answer to how the statutory and common law

exceptions apply—if at all—is one of Alabama law.



                                         22
               Case: 19-10239       Date Filed: 08/26/2020       Page: 23 of 24



       When faced with substantial doubt on a dispositive state law issue, our “better

option is to certify the question to the state supreme court.” In re Mooney, 812 F.3d

1276, 1283 (11th Cir. 2016). Thus, as a matter of federalism and comity, dispositive

issues of Alabama law should be first presented to the Alabama Supreme Court to

decide. See Blue Cross & Blue Shield of Ala., Inc., 116 F.3d at 1413. Indeed,

“[c]ertification of state law issues to state supreme courts is a valuable tool for

promoting the interests of cooperative federalism.” Id.

       We therefore certify to the Alabama Supreme Court the following questions

under Alabama Rule of Appellate Procedure 18 3:

       (1) Can property owned by a solid waste disposal authority “belong[] to” a
           county or municipality for purposes of section 6-10-10?

       (2) If so, what factors should courts consider when making such a
           determination?

       (3) If section 6-10-10 can apply to property owned by a solid waste disposal
           authority, is such property “used for county or municipal purposes” when
           the authority has not used the property but is holding it for a future use?

       (4) Does Alabama continue to recognize a common law exemption from
           execution for property used for public purposes as described in Gardner v.
           Mobile & N.W.R. Co., 15 So. 271 (Ala. 1894)?
       (5) If so, does that exemption apply to public corporations like the Authority,
           and what standards should courts employ in applying this common law
           exemption?

       3
          Rule 18 permits federal courts to certify questions to the Alabama Supreme Court when
faced with “questions or propositions of law of this State which are determinative of said cause
and . . . there are no clear controlling precedents in the decisions of the Supreme Court of this
State.” Ala. R. App. P. 18(a). The Alabama Supreme Court “may answer” these certified
questions by written opinion. Id.
                                               23
              Case: 19-10239    Date Filed: 08/26/2020    Page: 24 of 24



       Our phrasing of these questions “is intended only as a guide.” United States

v. Clarke, 780 F.3d 1131, 1133 (11th Cir. 2015). We do not mean to restrict the

Alabama Supreme Court’s consideration of the issues or its scope of inquiry. See

Blue Cross & Blue Shield of Ala., 116 F.3d at 1414. The Alabama Supreme Court

may, as it perceives them, restate the issues and modify the manner in which the

answers are given. Id. “[I]f we have overlooked or mischaracterized any state law

issues or inartfully stated any of the questions we have posed, we hope the Alabama

Supreme Court will feel free to make the necessary corrections.” Spain v. Brown &

Williamson Tobacco Corp., 230 F.3d 1300, 1312 (11th Cir. 2000). Finally, should

the Alabama Supreme Court exercise its discretion to answer these questions, its

response will be “conclusive on the issue[s] certified.” Edwards v. Kia Motors of

Am., Inc., 554 F.3d 943, 945 (11th Cir. 2009).

III.   CONCLUSION

       For the foregoing reasons, we defer our decision in this case until the Alabama

Supreme Court has had the opportunity to consider our certified questions and

determine whether to exercise its discretion in answering them. The entire record of

this case, including the parties’ briefs, is transmitted to the Alabama Supreme Court.

       QUESTIONS CERTIFIED.




                                          24